Citation Nr: 0305255	
Decision Date: 03/20/03    Archive Date: 04/03/03

DOCKET NO.  98-09 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for hidradenitis 
suppurativa of the buttocks and groin, currently evaluated as 
10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel


INTRODUCTION

The veteran had active service from July 1956 to October 
1960.  

This matter was originally before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a February 1998 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.  In March 2001, the Board 
remanded the case to the RO for additional action and it has 
since been returned.  


REMAND

The history in this case is that by a rating decision in 
January 1974 the RO granted service connection for 
hydradenitis suppurativa of the buttocks and groin, and 
assigned a 10 percent evaluation, which has been continued to 
the present.  The February 1998 rating decision on appeal 
denied an evaluation in excess of 10 percent.  The veteran 
contends that the 10 percent disability evaluation does not 
reflect the current level of severity of his service-
connected disability.  

During the course of the claim, the veteran had been provided 
several VA examinations of his service-connected disability, 
which focused exclusively on the skin area of his groin and 
buttocks.  He asserted at his November 2000 videoconference 
hearing that this skin disease has spread to his armpits and 
feet.  In addition, he stated that he received regular 
treatment for his service-connected disability from both VA 
and from Kaiser Permanente.  A statement from a physician 
from Kaiser was of record.  The Board concluded that the RO 
was apparently unaware of the veteran's assertion that he was 
receiving continuing treatment until the time of his 
videoconference, and a request for those records was included 
in the Board's Remand.  

In summary, the Board requested in the Remand that the RO 
obtain and associate all treatment records pertaining to the 
veteran from the VA Medical Center in Cleveland, Ohio; that 
the RO obtain records pertaining to the veteran's skin 
disability from Kaiser Permanente; and that the veteran 
should be afforded an examination of his skin for the purpose 
of determining the manifestations, severity and location of 
any and all skin disorders.  

The report of the April 2002 dermatologic examination 
conducted pursuant to the March 2001 Remand reflects that the 
veteran's primary complaint was of seasonal recurrent 
abscesses of the perirectal area which were worse in warm 
weather.  The examiner noted that at the time of the 
examination in April in Cleveland, Ohio, after only "a few 
days of warm weather" the veteran appeared to have 
"...starting up of abscess areas of the groin and rectal 
area...."  

It is the judgment of the Board that to properly evaluate the 
severity of the service-connected skin disorder and provide 
an equitable decision concerning the appropriate disability 
rating the veteran must be afforded an examination in warm 
weather because it is his contention that the condition is 
severe in warm weather.  The April 2002 examination report 
appears to support this assertion because even after only a 
few days of "warm" weather in Cleveland in April abscesses 
were already beginning to appear in the groin and rectal 
area.  

Currently, the Board would generally pursue development 
action regarding another examination on its own.  However, it 
is the judgment of the Board that the circumstances of this 
case present a unique factual pattern requiring that the case 
be remanded to the RO for the requested action instead of 
being developed by the Board.  The factor making this 
situation unique is that the Board is requesting that the RO 
afford the veteran an examination of his service connected 
hidradenitis suppurativa of the buttocks and groin for the 
purpose of determining the severity and manifestations of the 
disability when it is active during warmer weather at a time 
when he has notified the RO that his skin disability is 
active.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

1.  The RO should contact the veteran and 
request information concerning any 
treatment he has recently received for 
his skin disability.  The RO should 
utilize information obtained to fully 
assist the veteran in development of the 
evidence under the Veterans Claims 
Assistance Act of 2000 (VCAA).  The RO 
should also undertake any further 
development indicated or necessary under 
the VCAA.

2.  The veteran should be afforded an 
examination of his service connected 
hidradenitis suppurativa of the buttocks 
and groin for the purpose of determining 
the severity and manifestations of the 
disability.  The veteran should be 
afforded such an examination when his 
skin disability is active during warmer 
weather and the veteran should be 
specifically requested to notify the RO 
when his skin disability is active.  On 
examination, any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished, and the examiner is 
requested to report complaints and 
clinical findings in detail.  Since it is 
important "that each disability be viewed 
in relation to its history[,]" 38 C.F.R. 
§ 4.1 (2002), copies of all pertinent 
records in the veteran's claims file, or, 
in the alternative, the claims file, must 
be made available to the examiner for 
review in connection with the 
examination.

3.  If the veteran does not contact the 
RO within one year, the RO should request 
an examination and then proceed with a 
review of the veteran's claim.  In doing 
so, the RO should consider the veteran's 
claim under the schedular criteria under 
38 C.F.R. § 4.118 in effect prior to and 
after August 30, 2002. 

When the development requested has been completed, if the 
benefit sought is not granted, the veteran and his 
representative should be furnished a Supplemental Statement 
of the Case, and be afforded a reasonable opportunity to 
respond before the case is returned to the Board for further 
review.  

The purpose of this REMAND is to obtain additional 
development of the evidence, and the Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The veteran is free to submit any 
additional evidence and/or argument he desires to have 
considered in connection with his current appeal.  No action 
is required of the veteran until he is notified.  



	                  
_________________________________________________
RAYMOND F. FERNER
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



